Citation Nr: 1826669	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-37 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right lower extremity peripheral neuropathy. 

2.  Entitlement to service connection for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The evidence of record fails to establish that the Veteran's left lower extremity neuropathy was manifested in service, is related to service, manifested within one year of service, or is related to any service-connected disability.

2.  The evidence of record fails to establish that the Veteran's right lower extremity neuropathy was manifested in service, is related to service, manifested within one year of service, or is related to any service-connected disability.


CONCLUSION OF LAW

1.  Neuropathy of the left lower extremity was not incurred or aggravated in active service and may not be presumed to have been incurred or aggravated in service or caused or aggravated by a service-connected disability.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  Neuropathy of the right lower extremity was not incurred or aggravated in active service and may not be presumed to have been incurred or aggravated in service or caused or aggravated by a service-connected disability.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004) (internal quotation marks omitted).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

Certain chronic disabilities, including other organic diseases of the nervous system (such as neuropathy), are presumed to have been incurred in or aggravated by service if the disability manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a) (2017).  Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in-service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101 (3) (2012) or 38 C.F.R. § 3.309 (a) (2017).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To establish secondary service connection a Veteran must show: (1) the existence of a present disability; and (2) evidence that the present disability was either caused by the service-connected disability or that the service-connected disability increased the severity of the present disability.  38 C.F.R. § 3.310 (2017).  In showing that the service-connected disability increased the severity of the present disability, the severity of the current disability cannot be due to the natural progression of that current disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C. § 7104 (a) (2012).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Neuropathy of the Lower Extremities

The Veteran claims that his left and right lower extremity neuropathy is related to his service-connected lumbar spine disorder. 

The Veteran's service treatment records indicate that the Veteran had no complaints or treatment for neuropathy in-service.  Specifically, the Veteran's October 1971 separation examination indicated the Veteran had a normal clinical evaluation of his lower extremities.  VA examination notes show that the Veteran stated his lower extremity peripheral neuropathy began 2001, many years after his discharge from service.  Discharge certificate shows the Veteran served in Vietnam therefore exposure to Agent Orange is conceded. 

In August 2014, a special Agent Orange review was conducted by Dr. C.H.R; however, he found no evidence to show early onset peripheral neuropathy.  

The Veteran was afforded a VA examination in September 2012 to determine the nature and cause of his bilateral lower extremity peripheral neuropathy.  The VA examiner opined, "the Veteran has a bilateral foot peripheral neuropathy of unknown etiology."  The examiner noted that the Veteran receives treatment for ETOH use and this is the possible source of the neuropathy.  The examiner explained that this type of neuropathy affects the sensory nerve and is non-radicular in its distribution and source.  He found with regard to secondary service connection of the bilateral foot peripheral neuropathy, "it is less likely as not that the current peripheral neuropathy was caused by, aggravated by, or the result of the Veteran s service connected degenerative disc disease of the lumbar spine."  The examiner explained degenerative disc disease does not cause peripheral neuropathy but causes radiculopathy.  The examiner noted the Veteran is service-connected for his left radiculopathy; however, he stated the Veteran's idiopathic peripheral neuropathy is unrelated to his lumbar condition.

The record includes an August 2014Agent Orange Peripheral Neuropathy Check List prepared by a physician.  This noted that there was no indication in the record of early onset peripheral neuropathy.

The Veteran's file indicates that service connection has already been established for left lower radiculopathy secondary to the lumbar spine.  It should also be noted that if the radiculopathy and neuropathy affected the same nerves and were both service connected separate evaluations could not be established due to pyramiding of symptoms, which is prohibited by the regulation.

In making its determination, the Board considered the assertions by the Veteran that his low back disability is the cause of his left and right lower extremity neuropathy.  The Board also finds that the Veteran's statement that he has had problems with his feet, including numbness and burning, since he left Vietnam competent and credible.  The Board finds that the Veteran's assertion as to the cause of his left and right lower extremity neuropathy is not competent.  A layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to the causation of neuropathy in the lower extremities.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (non-expert witnesses are competent to report that which they have observed with their own senses).  The Veteran does not have the required expertise to link his back disability with his left and right lower extremity neuropathy.

The Board finds that the Veteran has current disabilities of right and left peripheral neuropathy of the lower extremities.  The Board notes that the Veteran is service-connected for a low back injury.  However, the Board finds that there is no nexus between his current peripheral neuropathy of the lower extremities and service-connected low back injury.  The Veteran's contentions are outweighed by the VA examiner's medical opinion.  The VA examiner's definitive nexus opinion found degenerative disc disease does not cause peripheral neuropathy but causes radiculopathy.  Further, the examiner found that the Veteran's treatment for ETOH use was the possible source of his neuropathy.  The Board notes that there is no medical opinion or medical evidence to the contrary.  Therefore, the Board finds the most probative evidence is against finding a nexus between his service- connected low back disorder and his current bilateral lower extremity peripheral neuropathy.

Service connection for peripheral neuropathy of the bilateral lower extremity is denied as it has not been shown to have occurred in service or caused by service.  In addition, service connection is denied on a presumptive to exposure due to herbicides since it did not manifest itself within 2 years of the last exposure.  Lastly, service connection is denied as secondary to the Veteran's service-connected degenerative disc disease of the lumbar spine since there is no medical evidence to show a link to the DDD of the lumbar.

The claim of entitlement to service connection for neuropathy of the right and left lower extremities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for left lower extremity neuropathy is denied.

Entitlement to service connection for right lower extremity neuropathy is denied.



____________________________________________
L.M.  BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


